Case 3:20-cv-00375-CRS Document 19-1 Filed 06/19/20 Page 1 of 1 PageID #: 166




                    UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION
                        Case No. 3:20-cv-00375-CRS
MICHAEL COLLINS, et al.           :
                                                   ORDER

v.                                          :

MICHAEL ADAMS, et al.                       :


         Upon motion by Albert Benjamin Chandler, III, and the Court being otherwise

sufficiently advised, the present action is DISMISSED pursuant to CR 12.




4842-0144-8640, v. 1




                                                1
